IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. PD-0069-10



                  VINCENT BRASSARD SCILLITANI, Appellant

                                            v.

                               THE STATE OF TEXAS



            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE FOURTEENTH COURT OF APPEALS
                          FORT BEND COUNTY



       Per curiam.


                                     OPINION


       Appellant was convicted of driving while intoxicated. The Court of Appeals reversed,

finding the evidence insufficient because there was no evidence of how recently the vehicle

had been driven or how much time had elapsed between the accident and the arrival of law
                                                                            SCILLITANI - 2


enforcement. Scillitani v. State, 297 S.W.3d 498 (Tex. App. – Houston [14 th Dist.] 2009).

The court relied on Stoutner v. State, 36 S.W.3d 716 (Tex. App. – Houston [1 st Dist.] 2001,

pet. ref’d), and Weaver v. State, 721 S.W.2d 495 (Tex. App. – Houston [1 st dist.] 1986, pet.

ref’d). Id. The State filed a petition for discretionary review arguing that the evidence was

sufficient.

       We recently found the evidence sufficient in a DWI case with facts similar to this one.

Kuciemba v. State, __ S.W.3d __, No. PD-512-09 (Tex. Crim. App. May 26, 2010). That

appellate court had also relied on Stoutner and Weaver in reversing the conviction. In

reversing the appellate court, we noted that “[b]eing intoxicated at the scene of a traffic

accident in which the actor was a driver is some circumstantial evidence that the actor's

intoxication caused the accident.”

       The Court of Appeals did not have the benefit of our opinion in Kuciemba.

Accordingly, we grant the State’s petition for discretionary review, vacate the judgment of

the Court of Appeals, and remand this case to the Court of Appeals in light of our opinion

in Kuciemba.


DATE DELIVERED: JUNE 30, 2010

PUBLISH